Judgment of conviction affirmed. In this nonjury trial of a youthful offender, we are of the opinion that defendant’s guilt was clearly established beyond a reasonable doubt. The testimony challenged by the dissent first came about as part of the narration of the assault on the complaining witness. She was pregnant by defendant and was stabbed in the abdomen by him. She also described the knife with which she was stabbed and the first time she saw it in defendant’s possession. In any event, the testimony was not prejudicial. We do not believe that it affected the substantial rights of defendant. Consequently, we affirm under section 542 of the Code of Criminal Procedure. Concur — Steuer, J. P., Tilzer and McNally, JJ.; Capozzoli and Rabin, JJ., dissent as follows: